Opinion issued April 6, 2006 










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00747–CV




MARION J. COLEMAN, Appellant

V.

NORTH FOREST INDEPENDENT SCHOOL DISTRICT, Appellee




On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2004-47838




MEMORANDUM OPINIONAppellant Marion J. Coleman has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Marion J. Coleman did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Jennings.